      Case: 4:20-cv-00081-NBB-JMV Doc #: 8 Filed: 05/15/20 1 of 1 PageID #: 37




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

BRIAN KEITH PAYNE                                                                PLAINTIFF

V.                                                               NO. 4:20-CV-81-DMB-JMV

CITY OF GREENVILLE, MISSISSIPPI;
DELONDO WILSON and MICHAEL
MERCHANT, in their individual capacities                                     DEFENDANTS


                                      ORDER OF RECUSAL

       The undersigned district judge recuses herself from this case. The Clerk of the Court is

directed to reassign this case to another district judge.

       SO ORDERED, this 15th day of May, 2020.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE
